Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/8/21.  Claims 1-13 and 18-24 are pending. 
Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 10/8/21 is acknowledged.  Thus Claims 8-13 and 18-24 are withdrawn from further consideration being drawn to the nonelected invention.  The restriction is made FINAL.
Applicant’s election with traverse of the following compound is acknowledged herewith:

    PNG
    media_image1.png
    182
    156
    media_image1.png
    Greyscale

As a result, claims 1-7 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image2.png
    64
    426
    media_image2.png
    Greyscale



Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claims 1-5 are indefinite because in claim 1 of the following claim language: “leaving group”.
Applicant’s specification defines "leaving group" as “a group which has the ability to be displaced from the molecule through nucleophilic attack. This group may also convert a hydroxyl group into a better leaving group by stabilizing the charge on the oxygen when the atom bears a negative charge thus making the hydroxyl group more susceptible to a nucleophilic attack and displacement. In some embodiments, the leaving group may be a halogen atom such as a tosylate or mesylate”.
This term is not understood in the art to have a finite limit scope or metes and bounds, i.e., there is no clear boundary and the present specification lacks limiting definitions of said term. Additionally, the specification doesn’t define the metes and bounds of this term such that one would know what is included and what is excluded.

Appropriate correction is required. 

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mizota et al. (Tetrahedron 71, 2015, 5793).
The instant claims are drawn to the following compound:

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale

Mizota et al. exemplifies the following compound (Entry 12, Table 1, page 5794):

    PNG
    media_image4.png
    176
    282
    media_image4.png
    Greyscale


Therefore these claims are fully met.
	
	Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizota et al. (Tetrahedron 71, 2015, 5793).
Applicant Claims
The instant claims are drawn to the following compound:

    PNG
    media_image3.png
    101
    135
    media_image3.png
    Greyscale

Particularly the following species:

    PNG
    media_image5.png
    179
    157
    media_image5.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Mizota et al. exemplifies the following compound (Entry 12, Table 1, page 5794):

    PNG
    media_image4.png
    176
    282
    media_image4.png
    Greyscale

Mizota et al. teaches CO2Et for R1. Mizota et al. also teaches alternative groups for R1 (see entries 1-12 in Table 1), which suggests alternative substitution at this site.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mizota et al. is deficient in the sense that it does not teach applicant’s particular isopropyl substitution on the oxygen. Instead Mizota et al. teaches ethyl substitution.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Thus with regard to applicant' s particular isopropyl homolog, it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the appropriate carbon chain homolog, since Mizota et al. teaches a structural homolog of applicant's compound. In particular, since Mizota et al. teaches alternative groups for R1 (see entries 1-12 in Table 1), this suggests alternative substitution at this site. Furthermore, the applicant does not show any unusual and/or unexpected results for the isopropyl homolog.  The close structural similarity between an ethyl and isopropyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant's compound with an isopropyl group is a structurally similar isomer to that known in the art.  
Furthermore, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see In re Deuel 34 USPQ2d 1210, 1214 and MPEP § 2144.08c).  In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622